  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 1 of 37




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 COMMON CAUSE, et al.,

                        Plaintiffs,

                        v.                           Case No. 1:20-cv-02023 (CRC) (GGK) (DLF)

 DONALD J. TRUMP, et al.,

                        Defendants.

                                      MEMORANDUM OPINION

       Before: KATSAS, Circuit Judge, COOPER and FRIEDRICH, District Judges.

       Opinion of the Court filed by Circuit Judge KATSAS.

       Dissenting opinion filed by District Judge COOPER.

       KATSAS, Circuit Judge: President Trump issued a memorandum directing the Secretary

of Commerce to provide him with information to support excluding illegal aliens, to the extent

feasible, from the enumeration used to apportion the House of Representatives. The Secretary

has not yet determined what information he can provide, and the President has not yet

determined which illegal aliens, if any, he can feasibly exclude. The plaintiffs seek to enjoin the

Secretary from complying with the memorandum and to enjoin the President from excluding any

illegal aliens from the apportionment base. We consider whether this lawsuit is ripe for review.

                                                 I

                                                 A

       The Enumeration Clause of the Constitution requires an “actual Enumeration” of the

population every ten years “in such Manner as [Congress] shall by Law direct.” U.S. Const. art.

I, § 2, cl. 3 (second sentence). This enumeration determines the number of seats for each State in

the House of Representatives. As originally ratified, the Apportionment Clause provided that
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 2 of 37




representatives “shall be apportioned among the several States ... according to their respective

Numbers, which shall be determined by adding to the whole Number of free Persons, including

those bound to Service for a Term of Years, and excluding Indians not taxed, three fifths of all

other Persons.” Id. (first sentence). Under the Fourteenth Amendment, the Constitution now

apportions representatives “among the several States according to their respective numbers,

counting the whole number of persons in each State, excluding Indians not taxed.” Id. amend.

XIV, § 2.

       Congress has established procedures for the necessary enumeration and apportionment,

which require sequential action by the Secretary of Commerce and the President. To begin, the

Secretary must “take a decennial census of population as of the first day of April” of each census

year, “in such form and content as he may determine.” 13 U.S.C. § 141(a). By the end of the

year, the Secretary must complete the census and report to the President the resulting “tabulation

of total population by States ... as required for the apportionment.” Id. § 141(b). For purposes of

apportionment, the census count may not use “the statistical method known as ‘sampling,’” id.

§ 195, which involves the practice of inferring information about the entire population from a

representative sample, see Utah v. Evans, 536 U.S. 452, 467–68 (2002). The Bureau of the

Census, an agency within the Department of Commerce, assists the Secretary in conducting the

census. See 13 U.S.C. §§ 2, 21.

       In turn, the President must perform three distinct tasks. First, he must determine “the

whole number of persons in each State, excluding Indians not taxed, as ascertained under the ...

decennial census of the population.” 2 U.S.C. § 2a(a). From that population base, the President

then must use the “method of equal proportions” to calculate “the number of Representatives to

which each State would be entitled.” Id. Finally, by January 10 of the year after the census year,



                                                 2
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 3 of 37




the President must “transmit to the Congress a statement” showing both the population base and

the ensuing apportionment. Id. The clerk of the House of Representatives then must notify each

State of its number of representatives. Id. § 2a(b).

       The Executive Branch has broad discretion over the enumeration process. As the

Supreme Court twice has explained, the Enumeration Clause “‘vests Congress with virtually

unlimited discretion in conducting the decennial actual Enumeration,’ and ‘Congress has

delegated its broad authority over the census to the Secretary.’” Dep’t of Commerce v. New

York, 139 S. Ct. 2551, 2566 (2019) (quoting Wisconsin v. City of New York, 517 U.S. 1, 19

(1996)) (cleaned up). This discretion extends to the President, who, as the head of the Executive

Branch, may “direct the Secretary in making policy judgments that result in ‘the decennial

census.’” Franklin v. Massachusetts, 505 U.S. 788, 799 (1992). Further, the President need not

“adhere to the policy decisions reflected in the Secretary’s report”; even after receiving the

report, the President may change the census or direct the Secretary to “reform” it. Id. at 797–99.

Only after the President determines the final population count does the remainder of the process,

including the apportionment calculation and the notifications, become “ministerial.” See id. at

799.

                                                 B

       The 2020 census remains ongoing. The Secretary’s report to the President is due on

December 31, 2020, see 13 U.S.C. § 141(b), and the President’s statement to Congress is due on

January 10, 2021, see 2 U.S.C. § 2a(a). Census Bureau field operations have now ceased, see

Ross v. Nat’l Urban League, No. 20A62, 2020 WL 6041178 (Oct. 13, 2020) (mem.), but the

Bureau continues to analyze and compile the data that it has collected.




                                                 3
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 4 of 37




       For the 2020 census, the Bureau promulgated “Residence Criteria” to determine whether

and where to count various categories of individuals. Final 2020 Census Residence Criteria and

Residence Situations, 83 Fed. Reg. 5525 (Feb. 8, 2018). In general, the Bureau seeks to count

people at their “usual residence,” which is “where a person lives and sleeps most of the time.”

Id. at 5526. But the Residence Criteria also set forth specific counting rules. For example,

federal employees living outside the United States are counted at their usual domestic residence,

as determined by records from the employing agency, whereas other United States citizens living

outside the country are not counted at all. See id. at 5533. As to foreigners, individuals living in

the United States are counted “where they live and sleep most of the time”; diplomats are

counted at the embassy or consulate where they are stationed; and visitors—such as foreigners

“on a vacation or business trip” in the United States on the census day—are not counted. Id.

Individuals “in federal detention centers on Census day,” including facilities run by the U.S.

Immigration and Customs Enforcement (ICE), are counted at the detention facility. Id. at 5535.

College students are counted where they live at college, whereas boarding-school students are

counted at their parents’ homes. Id. at 5534.

       To collect data for the 2020 census, the Bureau proceeded in several steps. First, it

invited every household in the United States to respond to a survey. See Proposed Information

Collection, 83 Fed. Reg. 26,643-02, 26,645 (June 8, 2018). Officials then visited nonresponsive

households and attempted to conduct the survey in person. Id. Next, the Bureau sought any

missing information from federal agency records and from proxies such as neighbors or

landlords. Id. As a last resort, the Bureau imputed information to missing households based on

data from the surrounding area. Hillygus Decla., ECF No. 31-24, ¶ 9; see also Utah v. Evans,

536 U.S. at 457–58 (describing imputation methods used in the 2000 census).



                                                 4
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 5 of 37




                                                 C

       This case concerns the role of immigration status in the enumeration and apportionment

processes. In 2018, the Secretary decided to include a citizenship question in the survey for the

2020 census. The Supreme Court held that doing so violated neither the Enumeration Clause nor

the Census Act and was supported by the record before the Secretary. See New York, 139 S. Ct.

at 2566–73. But the Court held that the Secretary’s stated reasons for asking the citizenship

question were pretextual, so it set aside his decision. See id. at 2573–76.

       Two weeks later, the President issued an Executive Order seeking to compile citizenship

data by other means. This order directed all executive agencies to help the Commerce

Department to the “maximum assistance permissible, consistent with law, in determining the

number of citizens, non-citizens, and illegal aliens in the country, including by providing any

access that the Department may request to administrative records that may be useful in

accomplishing that objective.” Exec. Order No. 13880 § 3(a), 84 Fed. Reg. 33,821, 33,824 (July

11, 2019).

       In July 2020, the President issued a memorandum seeking to facilitate the exclusion of

illegal aliens from the apportionment base. The memorandum announced a policy “to exclude

from the apportionment base aliens who are not in a lawful immigration status under the

Immigration and Nationality Act ... to the maximum extent feasible and consistent with the

discretion delegated to the executive branch.” Excluding Illegal Aliens from the Apportionment

Base Following the 2020 Census § 2, 85 Fed. Reg. 44,679, 44,680 (July 21, 2020) (Excluding

Illegal Aliens). The memorandum directed the Secretary, in preparing his census report, to “take

all appropriate action, consistent with the Constitution and other applicable law, to provide

information permitting the President, to the extent practicable, to exercise the President’s



                                                 5
   Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 6 of 37




discretion to carry out the policy.” Id. § 3, 85 Fed. Reg. at 44,680. It further provided that the

Secretary “shall also include in that report information tabulated according to” the Residence

Criteria. Id. By its terms, the memorandum must be “implemented consistent with applicable

law.” Id. § 4(b), 85 Fed. Reg. at 44,680.

                                                         D

        The plaintiffs—a group of local governments, nonprofit organizations, and voters—filed

this lawsuit two days after the presidential memorandum issued. They raise five challenges to it.

Count I of their complaint alleges that the memorandum, in seeking to exclude illegal aliens from

the apportionment base, violates the Apportionment Clauses of Article I and the Fourteenth

Amendment. Counts II and III allege that the memorandum will dilute their votes and that it

discriminates based on race, in violation of equal-protection principles. Count IV alleges that the

memorandum violates the governing statutes by seeking to exclude illegal aliens from the

apportionment base and by providing for apportionment based on figures other than those

produced by the census itself. Count V alleges that the memorandum will require the Secretary

to estimate the number of illegal aliens in the country through statistical sampling, thus violating

the Enumeration Clause and the statutory prohibition on the use of sampling for apportionment.

The plaintiffs ask this Court to declare the memorandum invalid, to enjoin the Secretary from

collecting any data about citizenship or immigration status, and to enjoin the President from

excluding any illegal aliens from the apportionment base on account of their immigration status.

The judge initially assigned to this case granted the plaintiffs’ motion to convene a three-judge

district court.1



        1
            We agree with that decision. Congress requires a three-judge court “when an action is filed challenging
the constitutionality of the apportionment of congressional districts.” 28 U.S.C. § 2284(a). This case is such an



                                                         6
   Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 7 of 37




         The plaintiffs moved for partial summary judgment, and the defendants moved to dismiss

the complaint for lack of standing, lack of ripeness, and failure to state a claim. As to ripeness,

the defendants contend that the memorandum requires the exclusion of illegal aliens only to the

extent that it may feasibly be accomplished through lawful methods, which prevents us from

knowing which or how many aliens the Secretary will propose to exclude, much less which or

how many aliens the President then will decide to exclude.

                                                         II

         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quotation marks omitted). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. Under this standard, we must accept a

complaint’s factual allegations as true and draw all reasonable inferences in favor of the plaintiff.

City of Harper Woods Emps. Ret. Sys. v. Olver, 589 F.3d 1292, 1298 (D.C. Cir. 2009). We also

may consider undisputed facts in the record. See Simon v. Republic of Hungary, 911 F.3d 1172,

1180 (D.C. Cir. 2018). A motion to dismiss on ripeness grounds is governed by Federal Rule of

Civil Procedure 12(b)(1). See Venetian Casino Resort, L.L.C. v. EEOC, 409 F.3d 359, 363–64

(D.C. Cir. 2005).

                                                         III

         Consistent with the judiciary’s obligation to “exercise power only in the last resort,”

Raines v. Byrd, 521 U.S. 811, 819 (1997) (quotation marks omitted), the Supreme Court has long




action, for the plaintiffs contend that implementation of the presidential memorandum will violate the
Apportionment Clauses of the Constitution.


                                                         7
   Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 8 of 37




held that suits must be “ripe for court review” in order to be justiciable. Ohio Forestry Ass’n v.

Sierra Club, 523 U.S. 726, 732 (1998). This requirement “prevent[s] the courts … from

entangling themselves in abstract disagreements over administrative policies, and … protect[s]

the agencies from judicial interference until an administrative decision has been formalized and

its effects felt in a concrete way by the challenging parties.” Abbott Labs. v. Gardner, 387 U.S.

136, 148–49 (1967).

         The ripeness requirement stems from both Article III limits on our jurisdiction and

prudential considerations. Constitutional ripeness turns on whether the plaintiff has established

“an injury-in-fact that is imminent or certainly impending.” Am. Petrol. Inst. v. EPA, 683 F.3d

382, 386 (D.C. Cir. 2012) (quotation marks omitted). In the administrative-law context,

prudential ripeness reflects the inherently discretionary nature of the governing injunctive,

declaratory, or mandamus remedies. Abbott Labs., 387 U.S. at 148; see, e.g., Weinberger v.

Romero-Barcelo, 456 U.S. 305, 311–13 (1982) (injunctions); Public Serv. Comm’n v. Wycoff

Co., 344 U.S. 237, 241 (1952) (declaratory judgments); Cheney v. U.S. Dist. Court, 542 U.S.

367, 380–81 (2004) (mandamus writs). Prudential ripeness balances “the fitness of the issues for

judicial decision” against “the hardship to the parties of withholding court consideration.”

Abbott Labs., 387 U.S. at 148–49.2 In applying this balance, the Supreme Court has held that

courts “must consider” three factors: (1) “whether judicial intervention would inappropriately

interfere with further administrative action,” (2) “whether the courts would benefit from further



         2
            The Supreme Court recently commented that prudential ripeness is “in some tension with … the principle
that a federal court’s obligation to hear and decide cases within its jurisdiction is virtually unflagging.” Susan B.
Anthony List v. Driehaus, 573 U.S. 149, 167 (2014) (quotation marks omitted). Still, neither that Court nor the D.C.
Circuit has abandoned the doctrine, so we remain bound to apply it. See, e.g., Nat’l Park Hosp. Ass’n v. Dep’t of the
Interior, 538 U.S. 803, 807–08 (2003); Sanchez v. Office of the State Superintendent of Educ., 959 F.3d 1121, 1124
(D.C. Cir. 2020).




                                                         8
   Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 9 of 37




factual development of the issues presented,” and (3) “whether delayed review would cause

hardship to the plaintiffs.” Wyo. Outdoor Council v. U.S. Forest Serv., 165 F.3d 43, 48–49 (D.C.

Cir. 1999) (quoting Ohio Forestry Ass’n, 523 U.S. at 733).3

         Because prudential ripeness is a threshold justiciability doctrine, we may address it

before considering other justiciability doctrines, including Article III standing. See In re Aiken

Cnty., 645 F.3d 428, 434 (D.C. Cir. 2011).

                                                         A

         Judicial intervention at this time would inappropriately interfere with ongoing action

within the Executive Branch. A claim is unripe “where the possibility that further

[administrative] consideration will actually occur before implementation is not theoretical, but

real.” Wyo. Outdoor Council, 165 F.3d at 50 (quoting Ohio Forestry Ass’n, 523 U.S. at 735)

(cleaned up); see also Sprint Corp. v. FCC, 331 F.3d 952, 956 (D.C. Cir. 2003) (“Final agency

action … is a crucial prerequisite to ripeness.” (cleaned up)). In allowing ongoing administrative

proceedings to be completed, we respect the Executive Branch’s interest in “crystallizing its

policy before that policy is subjected to judicial review.” Am. Petrol. Inst., 683 F.3d at 387

(quotation marks omitted).

         Here, administrative action remains ongoing. As the Supreme Court held in Franklin, the

process underlying enumeration and apportionment is not final until the President transmits his

statement to Congress. 505 U.S. at 797. The presidential memorandum is several steps removed



         3
            The D.C. Circuit has formulated the test for prudential ripeness in slightly different ways. Some
decisions frame the inquiry around the three factors highlighted in Wyoming Outdoor Council and Ohio Forestry
Association. See, e.g., Amerijet Int’l, Inc. v. Pistole, 753 F.3d 1343, 1353 (D.C. Cir. 2014); Sprint Corp. v. FCC,
331 F.3d 952, 956 (D.C. Cir. 2003). Other decisions consider whether the agency action at issue is “sufficiently
final,” whether the disputed issue is “purely legal,” whether its consideration “would benefit from a more concrete
setting,” and whether the plaintiff would suffer hardship from delayed review. Am. Petrol. Inst., 683 F.3d at 387
(quotation marks omitted). Regardless of exactly how the test is formulated, “the fundamentals of the analysis
remain the same.” Sprint Corp. 331 F.3d at 956.


                                                         9
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 10 of 37




from that action. It neither demands any particular apportionment base nor excludes any specific

categories of aliens from the enumeration. Instead, it simply directs the Secretary to determine

which illegal aliens may feasibly and lawfully be excluded based on available information. To

make that determination, the Secretary will need to assess the scope and reliability of such

information. Even then, his assessment will be only a “tentative recommendation” to the

President, who will make the final decision regarding the apportionment base. See Franklin, 505

U.S. at 798. By seeking judicial intervention at this stage, the plaintiffs ask us to disturb the

ongoing and reticulated process for enumeration and apportionment.

         The remedies sought here provide an additional ground for delaying judicial intervention.

The plaintiffs ask us to enjoin the Secretary from giving the President “any data or analysis

regarding citizenship or immigration status” and to declare that the Constitution prohibits any

consideration of immigration status in apportionment. Second Am. Compl., ECF No. 70 at 64–

65. The Constitution itself authorizes the President to “require the Opinion, in writing, of the

principal Officer in each of the executive Departments, upon any Subject relating to the Duties of

their respective Offices.” U.S. Const. art. II, § 2, cl. 1. Yet the plaintiffs would have us not only

prevent the President from receiving an opinion from his Secretary of Commerce on important

matters regarding the census, but also replace that opinion with one of our own. Obliging this

request would substantially interfere with ongoing Executive Branch decision-making.4



         4
            In resolving challenges to the memorandum in other cases, some courts have concluded that reaching the
merits would not inappropriately interfere with ongoing administrative processes because judicial review “aims to
achieve a constitutionally and legally correct apportionment” and because relief could be tailored so as not to bar the
Secretary “from continuing to count” illegal aliens. City of San Jose v. Trump, No. 20-cv-05167, 2020 WL 6253433
at *23 (N.D. Cal. Oct. 22, 2020); see Useche v. Trump, No. 8:20-cv-02225, 2020 WL 6545886 at *8 (D. Md. Nov.
6, 2020) (tailored relief would avoid interfering with ongoing administrative action); New York v. Trump, No. 20-
CV-5770, 2020 WL 5422959 (Sept. 10, 2020) (same). We respectfully disagree. The first rationale—that courts
aim to get the law right—would justify any challenge to ongoing agency action regardless of its maturity. And it
overlooks that the Executive Branch has its own independent obligation to get the law right, in the apportionment



                                                          10
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 11 of 37




                                                        B

         Judicial review in this case would benefit from further factual development. Just as the

Executive Branch has an interest in avoiding premature judicial interference, courts have an

interest in not “entangling themselves in abstract disagreements over administrative policies.”

Abbott Labs., 387 U.S. at 148. By waiting to decide issues “in a concrete setting,” we avoid

potentially unnecessary rulings, Amerijet Int’l, Inc. v. Pistole, 753 F.3d 1343, 1353 (D.C. Cir.

2014) (quotation marks omitted), and we enhance our ability to decide cases more

“intelligently,” Sprint Corp., 331 F.3d at 958 (quotation marks omitted); see Toilet Goods Ass’n

v. Gardner, 387 U.S. 158, 164 (1967) (judicial review “is likely to stand on a much surer footing

in the context of a specific application”). These considerations are “particularly salient” in cases

presenting novel or “sensitive” issues. Amerijet, 753 F.3d at 1353. But even in run-of-the-mill

cases, the Supreme Court has instructed that “[a] claim is not ripe for adjudication if it rests upon

contingent future events that may not occur as anticipated, or indeed may not occur at all.”

Texas v. United States, 523 U.S. 296, 300 (1998) (quotation marks omitted).

                                                         1

        A significant contingency plagues this case right now: We do not know which aliens the

Secretary will propose excluding from the apportionment base, much less which aliens the

President ultimately will exclude. The memorandum announces a general policy to exclude

illegal aliens, but only “to the maximum extent feasible and consistent with the discretion



context as elsewhere. See, e.g., U.S. Const. art. II, § 3 (President “shall take Care that the Laws be faithfully
executed”); United States v. Morrison, 529 U.S. 598, 616 n.7 (2000) (“In the performance of assigned constitutional
duties each branch of the Government must initially interpret the Constitution ….” (quotation marks omitted)). As
to the second rationale, the courts enjoined the Secretary from providing the President with any count of illegal
aliens in “any reports … as part of the decennial census.” City of San Jose, 2020 WL 6253433 at *51; see also
Useche, 2020 WL 6545886 at *14. By design, these injunctions prevent any counting of illegal aliens from
translating into any concrete decision about apportionment. Such injunctions intrude into ongoing apportionment
decisions, even if a broader injunction (such as one prohibiting the counting itself) would be more intrusive.


                                                        11
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 12 of 37




delegated to the executive branch.” Excluding Illegal Aliens § 2, 85 Fed. Reg. at 44,680. It then

reiterates that the policy warrants exclusion only “to the extent feasible and to the maximum

extent of the President’s discretion under the law.” Id. It orders the Secretary to take

“appropriate action, consistent with the Constitution and other applicable law,” providing

information permitting the President to carry out the policy “to the extent practicable.” Id. § 3,

85 Fed. Reg. at 44,680. And it ends with a general instruction that “[t]his memorandum shall be

implemented consistent with applicable law.” Id. § 4, 85 Fed. Reg. at 44,680. We cannot ignore

these repeated and unambiguous qualifiers imposing lawfulness and feasibility constraints on

implementing the memorandum. See Bldg. & Constr. Trades Dep’t v. Allbaugh, 295 F.3d 28, 33

(D.C. Cir. 2002).

       Nor can we predict which illegal aliens the Secretary (or the President) will determine

may lawfully and feasibly be excluded based on available information. As to lawfulness, the

memorandum does definitively state that excluding illegal aliens from the enumeration would be

consistent with the Apportionment Clauses, with 13 U.S.C. § 141, and with 2 U.S.C. § 2(a).

Excluding Illegal Aliens § 1, 85 Fed. Reg. at 44,679. We agree with the plaintiffs and with our

dissenting colleague that the Secretary, in seeking to implement the memorandum, will be bound

to follow these legal conclusions made by his boss, the President. Nonetheless, other

uncertainties abound. In particular, the memorandum does not take any position on which

counting methods are lawful enumerations as opposed to unlawful sampling, or on the extent of

exclusion that is feasible. Accordingly, the memorandum’s own instructions that any exclusion




                                                 12
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 13 of 37




must be legal and feasible reflect genuinely open questions about how the Secretary will decide

to implement it.5

         Start with the jumble of possible data that the parties suggest the Secretary may provide

to the President. In their various submissions, the parties assert that there are about 10.5 million

aliens unlawfully present in the United States, Warshaw Decla., ECF No. 31-23, ¶ 30; 3.2

million aliens on the “non-detained” docket of ICE, Warshaw Supp. Decla., ECF No. 67-3, ¶ 10;

Gov’t Br., ECF No. 60, at 32 n.5; 188,000 aliens subject to final orders of removal, Hillygus

Supp. Decla., ECF No. 67-4, ¶ 11; 50,000 aliens held in ICE detention facilities, id. ¶ 2 n.1;

Gov’t Br., ECF No. 60, at 31 n.4; and 10,000 aliens held in detention facilities run by the U.S.

Customs and Border Protection (CBP), Gov’t Br., ECF No. 60, at 31 n.4. Which of these data

sets might the Secretary choose to provide to the President? In their primary submissions, the

parties agree that we do not yet know: The Census Bureau’s Associate Director for Research

and Methodology informed us that the Bureau is still “continuing its process of determining the

appropriate methodologies” for implementing the memorandum “to the extent possible.” Abowd

Decla., ECF No. 60-1, ¶ 11. The plaintiffs’ expert on this point, a former Director of the Census

Bureau, understandably could shed no further light on this question. Thompson Decla., ECF No.

31-25, ¶¶ 13–21. More recent information is only slightly more helpful: According to evidence

developed in the National Urban League litigation, the Bureau is currently planning to provide

data about “unlawful aliens in ICE Detention Centers” by the Secretary’s deadline of December

31; the Bureau cannot provide any further information by that deadline; and it may provide other,



         5
             Our dissenting colleague posits that the memorandum establishes both a policy favoring exclusion of all
illegal aliens from the apportionment base and a legal judgment that such a categorical exclusion would not violate
the Apportionment Clauses. Post, at 1–3. From this premise, our colleague reasons that the Secretary has no
realistic choice but to exclude all, or at least most, illegal aliens. Id. at 5–6. As explained above, we read the
memorandum differently, given its express caveats as to lawful implementation and feasibility and its failure to take
a position on whether any particular exclusions would rest on unlawful sampling.


                                                         13
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 14 of 37




unspecified “PM related output” (referring to the presidential memorandum) by January 11,

2021. Memo Supp. Auth., ECF No. 80-1, Exh. A. Just last week, the government further

represented to the Supreme Court that the Census Bureau is continuing to assess which illegal

aliens may feasibly be excluded from the apportionment base, and the Census Bureau “cannot

predict or even estimate the results” of its ongoing efforts to implement the memorandum. Reply

Br. of Appellants at 4–5, Trump v. New York, S. Ct. No. 20-366 (Nov. 23, 2020) (New York

Reply Brief).

       Consider also the legal and practical difficulties, which the plaintiffs themselves

highlight, with any attempt to exclude all the 10.5 million illegal aliens. According to the

plaintiffs, that figure represents an estimate—not an actual enumeration that could lawfully be

used for apportionment. Likewise, the plaintiffs contend that any other attempt to count all

illegal aliens in the United States at this late stage would require the use of statistical sampling,

in violation of both the Enumeration Clause and 13 U.S.C. § 195. Although the Census Bureau

predicted in 2018 that it could determine the citizenship status for around 90 percent of the total

population, see Exec. Order No. 13880 § 1, 84 Fed. Reg. at 33,821, that data would tell the

Secretary precious little about the number and location of illegal aliens, a small minority of the

population that is disproportionately part of the remaining 10 percent. For example, birth records

alone could likely establish the citizenship status of all citizens born in the United States, without

suggesting anything about the number of aliens unlawfully present in the country, much less the

number present in specific states. The 90 percent figure thus provides no reason to doubt the

plaintiffs’ own evidence that “[t]here is no official estimate from the Census Bureau or any other

federal government agency of the number of undocumented immigrants in each state that would

be affected by the Memorandum.” Warshaw Decla., ECF No. 31-23, ¶ 26.



                                                  14
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 15 of 37




         At this time, we have no basis to conclude that the Secretary nonetheless would

recommend excluding all illegal aliens in the country. The plaintiffs allege that the Secretary

will do so through statistical sampling. But the memorandum itself bars any unlawful method of

enumeration, see Excluding Illegal Aliens § 4, 85 Fed. Reg. at 46,680, and the use of sampling

for apportionment clearly would violate section 195, see Utah v. Evans, 536 U.S. at 467–68, if

not the Enumeration Clause itself, see id. at 488–510 (Thomas, J., concurring in part and

dissenting in part). Moreover, the memorandum takes no position on which counting methods

might or might not constitute sampling, and the Secretary has not suggested that a full count of

illegal aliens is still possible without it. Under these circumstances, we cannot simply assume

that the Secretary will recommend excluding all illegal aliens despite section 195 and the

memorandum’s own requirement of lawful implementation. See NARA v. Favish, 541 U.S. 157,

174 (2002) (“in the absence of clear evidence to the contrary, courts presume that [public

officials] have properly discharged their official duties” (cleaned up)). To the contrary, the

government has categorically represented that “any methodology or methodologies ultimately

used by the Census Bureau to implement the PM will not involve the use of statistical sampling

for apportionment.” Abowd Decla., ECF No. 60-1, ¶ 14. And its recent implementation activity,

apparently focused on the ICE detainee population, suggests the Secretary is seeking primarily to

exclude some number of that population—which is measured in the tens of thousands rather than

the tens of millions.6



         6
             Our dissenting colleague highlights a statement in Executive Order 13880 that administrative records
could be used to “generate an estimate of the aggregate number of aliens unlawfully present in each state.” 84 Fed.
Reg. at 33,823 (emphasis added); see post, at 7. But despite addressing at length the importance of “accurate data
concerning the total number of citizens, non-citizens, and illegal aliens in the country,” 84 Fed. Reg. at 33,824, the
Executive Order said not a word about apportionment—the one context in which federal law prohibits the use of
statistical sampling. We thus do not read the Executive Order as compelling the Secretary, in addressing
apportionment matters under a different memorandum issued a year later, to make aggregate population estimates
without considering whether the methods for doing would constitute unlawful sampling.


                                                          15
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 16 of 37




        Moreover, feasibility questions would remain even as to smaller possible adjustments.

According to the plaintiffs, none of the available information—including data on the 3.2 million

aliens in ICE’s non-detention docket, the 188,000 aliens subject to final orders of removal, or the

50,000 aliens in ICE detention facilities—is reliable enough to support the exclusion even of

those aliens specifically enumerated in these data. Hillygus Supp. Decla., ECF No. 67-4, ¶ 2

(“these sources do not provide reliable, accurate, or timely information that would allow ‘actual

enumeration’ of undocumented immigrants for exclusion from the 2020 apportionment count”).

Moreover, even if administrative records did reliably identify specific categories of illegal aliens,

the Secretary still would have to reliably match those individuals with individuals previously

enumerated through the census. New York Reply Brief, supra, at 4. But until the Secretary

recommends specific sets of illegal aliens for exclusion, we cannot even know what data to

consider. And until the Secretary explains the basis for any recommended exclusion, we cannot

fairly assess the force of any objection to it.

                                                  2

        This basic uncertainty, about how the Secretary will implement the memorandum,

impacts each of the plaintiffs’ claims. On the merits, each claim may depend on, or at least be

affected by, which categories of illegal aliens are ultimately excluded. And on all claims, the

plaintiffs’ standing itself may depend on how broadly the memorandum is implemented.

        The plaintiffs’ principal claim is that excluding illegal aliens from the enumeration would

violate the Fourteenth Amendment requirement to apportion based on “the whole number of

persons in each State, excluding Indians not taxed.” U.S. Const. amend. XIV, § 2. In Franklin,

the Supreme Court held that this reference to “in each State” comes with a historical “gloss”—

the phrase “can mean more than mere physical presence, and has been used broadly enough to



                                                  16
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 17 of 37




include some element of allegiance or enduring tie to a place.” 505 U.S. at 804. It thus gives

rise to a “usual residence” or “inhabitant” standard, terms that have been used in enumeration

and apportionment decisions since the Founding of the Republic. See id. at 804–05. Further, the

Court held that the Executive Branch enjoys a degree of discretion to apply this standard in ways

“consonant with, though not dictated by, the text and history of the Constitution.” Id. at 806.

And it may do so by crafting rules applying the concepts of “usual residence” and “inhabitant” to

specific groups, such as federal employees stationed overseas. Id. The Residence Criteria

themselves, with which the plaintiffs have no quarrel, are an extended exercise of this discretion.

And the same discretion is vested in the President no less than the Census Bureau. Id. at 796–99.

       Under this governing legal framework, not all illegal aliens are identically situated. To

the contrary, the case for not counting aliens caught and detained while attempting to enter the

United States shortly before the census day would be different from—and stronger than—the

case for not counting aliens who have lived and worked in the United States for decades. And

the legal analysis may vary depending on which categories of aliens are at issue. For example, if

the President concluded that he could feasibly count and exclude all illegal aliens from the

census without resort to statistical sampling, our analysis might consider the word “inhabitant,”

which the plaintiffs say bears its ordinary meaning and which the government says is a term-of-

art that historically excluded illegal aliens. If the President excluded aliens already subject to

final orders of removal, our analysis might consider whether allegiance and enduring ties are

better assessed looking forward or backward from the census day. If the President excluded

aliens caught and detained while trying to enter the country illegally, our analysis might consider

the relevance of a settled rule in immigration law that “the detention of an alien in custody

pending determination of his admissibility does not legally constitute an entry” into the United



                                                 17
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 18 of 37




States, Leng May Ma v. Barber, 357 U.S. 185, 188 (1958), which is sometimes necessary to vest

the alien with constitutional rights, see DHS v. Thuraissigiam, 140 S. Ct. 1959, 1982–83 (2020).

         Without any sense of which or how many illegal aliens the President will exclude, the

parties are left to spar over a wide range of legal issues that may or may not arise. They offer

competing interpretations of Franklin. They parse the etymology of “inhabitant.” And they

dispute whether immigration doctrines like the so-called entry fiction extend to census law. But

unlike the parties, we “cannot—and should not—spend ... scarce resources in what amounts to

shadow boxing,” Ernst & Young v. Depositors Econ. Prot. Corp., 45 F.3d 530, 537 (1st Cir.

1995), particularly over issues as unsettled and important as the ones presented here. The

Apportionment Clause challenge thus needs further factual development before we can

confidently decide it.7

         The vote-dilution claim fares no better. For present purposes, we may assume that a

diluted vote in this context establishes an equal-protection violation, cf. Wesberry v. Sanders,

376 U.S. 1 (1964), as well as an injury sufficient to confer Article III standing, see Dep’t of

Commerce v. U.S. House of Representatives, 525 U.S. 316, 331–32 (1999). Nonetheless, the

plaintiffs still must show that implementation of the memorandum is reasonably likely to cause a

change in apportionment that will dilute their votes. But the likelihood of such a change depends

substantially on which aliens the Secretary may propose to exclude from the enumeration and

whether the President accepts the Secretary’s proposal. Greater exclusions concentrated in fewer



         7
           Our dissenting colleague reasons that the likely exclusion of ICE detainees is enough to tee up this full
range of legal issues because that population by itself likely includes illegal aliens ranging from ones who have not
yet made an entry to ones who have lived in the United States for several years. Post, at 3–4, 6. But without any
sense of the makeup of that population, we would be hard-pressed to assess whether a rule of exclusion, limited to
that population, would bear a “reasonable relationship” to the actual enumeration. See Dep’t of Commerce v. New
York, 139 S. Ct. at 2566. Moreover, the parties estimate the entire population of ICE detainees to number only about
50,000, and the plaintiffs make no argument that an exclusion of that magnitude would suffice to inflict any
apportionment-related injury or otherwise establish their Article III standing.


                                                         18
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 19 of 37




states will be more likely to cause a shift than smaller or more diffuse exclusions. According to

the plaintiffs, if the President should exclude all illegal aliens, then the House almost certainly

will be reapportioned. Warshaw Decla., ECF No. 31-23, ¶ 12. Similarly, if the President should

exclude the 3.2 million aliens on the non-detained ICE docket, and if those individuals are

distributed throughout the country in the same proportion as other illegal aliens, then the House

likely will be reapportioned. Id. ¶ 11. But these two decisions are not the only possible ones for

the apportionment base. For example, the President could choose to exclude only the 188,000

aliens subject to final orders of removal, the 50,000 aliens detained by ICE, or the 10,000 aliens

detained by CBP. Even if we could ascertain in advance the full range of possible exclusions

that the Secretary might recommend, we could not sift through each permutation to determine

the likelihood of vote dilution—particularly because the plaintiffs make no attempt to show that

any of the smaller exclusions would be reasonably likely to change the House’s apportionment.

The vote-dilution claim thus presents “the classic institutional reason to postpone review: we

need to wait for a rule to be applied to see what its effect will be.” Atl. States Legal Found. v.

EPA, 325 F.3d 281, 285 (D.C. Cir. 2003) (cleaned up).

       The same uncertainty, over the extent of any impact, confounds the plaintiffs’ claim of

racial discrimination. To prevail on that claim, the plaintiffs must prove “both that [the

memorandum] had a discriminatory effect and that it was motivated by a discriminatory

purpose.” Wayte v. United States, 470 U.S. 598, 608–09 (1985); see, e.g., Lewis v. Ascension

Parish Sch. Bd., 806 F.3d 344, 362 (5th Cir. 2015); Antonelli v. New Jersey, 419 F.3d 267, 276

(3d Cir. 2005). Moreover, the extent of any discriminatory effect is “[t]he important starting

point” for proving discriminatory intent. Reno v. Bossier Par. Sch. Bd., 520 U.S. 471, 489

(1997) (quoting Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 266



                                                 19
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 20 of 37




(1977)). Because the Secretary has not determined which aliens to exclude from the census, we

cannot yet know the extent to which the exclusion might affect apportionment or funding

decisions in the future, much less the extent to which any such effects might correlate to race.

And those questions might be important, given the practical difficulty of proving that an

impermissible intent motivated a facially neutral action by the President related to immigration.

See, e.g., DHS v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1915–16 (2020) (plurality);

Trump v. Hawaii, 138 S. Ct. 2392, 2416–18 (2018).

       Next up are the statutory claims. The plaintiffs contend that any exclusion of illegal

aliens from the apportionment base would violate requirements to apportion based on “total

population by States,” 13 U.S.C. § 141(b), and on “the whole number of persons in each State,

excluding Indians not taxed,” 2 U.S.C. § 2a(a). The first provision summarizes, and the second

repeats verbatim, the operative language of the Fourteenth Amendment Apportionment Clause.

The statutory claim is thus unripe for the same reason that makes the constitutional claim

unripe—the analysis of whether illegal aliens are “persons in each State” may depend on which

illegal aliens are at issue, a presently unknown contingency. To resist this conclusion, the

plaintiffs suggest that section 2a(a), which was enacted in 1929, might mean something different

from the Apportionment Clauses ratified in 1788 and 1868. But “if a word is obviously

transplanted from another legal source, whether the common law or other legislation, it brings

the old soil with it.” Hall v. Hall, 138 S. Ct. 1118, 1128 (2018) (quotation marks omitted). And

in any event, if the plaintiffs were correct that these textually identical provisions mean

something different, that would only add another level of complexity to the question of what

historical gloss the words have acquired over time.




                                                 20
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 21 of 37




       The plaintiffs further argue that any information about illegal aliens that the Secretary

may give the President will be neither part of the “decennial census” that the Secretary must

prepare under 13 U.S.C. § 141 nor part of the statement that the President must transmit to

Congress under 2 U.S.C. § 2a(a) regarding the population count “as ascertained under the ...

decennial census.” This argument would require us to opine in the abstract on the scope of

authority that Congress delegated to the Executive Branch to determine the “form and content”

of the census. 13 U.S.C. § 141(a). Although sections 141 and 2a(a) require the President to base

apportionment on the “decennial census,” they do not clarify what constitutes that “census,”

much less establish that the one true “census” is the Bureau’s tabulation pursuant to its Residence

Criteria. And the President may both “direct the Secretary in making policy judgments that

result in the ‘decennial census’” and depart from “policy decisions reflected in the Secretary’s

report,” see Franklin, 505 U.S. at 799, which suggests that the Bureau’s calculations do not

necessarily make up the entire census. In any event, in considering whether sections 141 and

2a(a) limit what data may be used in apportionment, the particulars may matter, for we cannot

decide in the abstract which combinations of enumerations and exclusions might or might not

constitute the statutory “decennial census.”

       Finally, the plaintiffs allege that implementing the memorandum will require the

Secretary to violate the Enumeration Clause and 13 U.S.C. § 195 because any complete count of

illegal aliens at this point would require statistical sampling. This claim assumes that the

memorandum directs the Secretary to exclude every illegal alien from the apportionment base.

But as explained above, the memorandum does not impose that requirement if, as the plaintiffs

allege, there is no feasible way to do so without the use of sampling. And if the Secretary seeks

to implement the memorandum by providing information about some smaller set of countable



                                                 21
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 22 of 37




illegal aliens (such as those subject to ICE or CBP detention), and by proposing to exclude only

those aliens, then no question about sampling will arise. Finally, the line between lawful

imputation and unlawful sampling is itself debatable, at least on the margins. Compare Utah v.

Evans, 536 U.S. at 466–68, with id. at 487–88 (O’Connor, J., concurring in part and dissenting in

part). Without knowing how the Secretary may seek to implement the memorandum, we cannot

guess as to whether the implementation might cross that line.

         Like the Executive Branch, we have a substantial interest in postponing review in this

case. Although we “are not faced with a serious doubt as to whether the [memorandum] will

ever translate into action at all,” we have “doubts about how the [Secretary and President] may

make that translation.” Office of Commc’n of United Church of Christ v. FCC, 826 F.2d 101,

105 (D.C. Cir. 1987) (cleaned up). And, as explained above, how they do so will substantially

shape the important legal questions that the plaintiffs would have us decide in the abstract.8

                                                         C

         To counter the institutional interests in postponing review, the plaintiffs must establish

that doing so would cause “immediate and significant” hardship. Devia v. Nuclear Regulatory




         8
            Three district courts recently adjudicated challenges to the presidential memorandum like the ones raised
here. These courts concluded that the challenges turn on a discrete, purely legal question whether the President may
exclude illegal aliens from the apportionment base. They reasoned that the memorandum unambiguously
commands the Secretary to do so, notwithstanding its provisos regarding lawfulness and feasibility. See Useche,
2020 WL 6545886 at *6; City of San Jose, 2020 WL 6253433 at *17–18; New York, 2020 WL 5422959 at *25. We
readily agree with a key premise of these decisions: that laws (or executive orders) “cannot be held to destroy
themselves through saving clauses.” FTC v. Credit Bureau Ctr., LLC, 937 F.3d 764, 775 (7th Cir. 2019) (cleaned
up). But as we have explained, the memorandum does not command any action that a savings clause purports to
negate; instead, it imposes on the Secretary an open-ended instruction to take “appropriate” action, “consistent with
the Constitution and other applicable law,” to help the President implement the exclusion policy “to the extent
practicable.” Excluding Illegal Aliens § 3, 85 Fed. Reg. at 46,680. Nor does the memorandum attempt to resolve in
advance any question about how many illegal aliens may feasibly be excluded, based on existing information,
through legal methods other than sampling. These district courts further suggested that the governing legal analysis
would be the same regardless of which specific categories of illegal aliens the President might seek to exclude. See
Useche, 2020 WL 6545886 at *7; City of San Jose, 2020 WL 6253433, at *23; New York, 2020 WL 5422959 at 24–
25. We also disagree with that conclusion, for reasons we have explained at length above.


                                                         22
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 23 of 37




Comm’n, 492 F.3d 421, 427 (D.C. Cir. 2007). “Considerations of hardship that might result

from delaying review will rarely overcome the finality and fitness problems inherent in attempts

to review tentative positions.” Am. Petrol. Inst., 683 F.3d at 389 (quotation marks omitted).

       The plaintiffs claim that delayed adjudication would harm state redistricting, which

begins shortly after apportionment ends. Even though no states are plaintiffs in this case, we will

assume that an adverse impact on redistricting constitutes a “hardship to the parties” for ripeness

purposes. Abbott Labs., 387 U.S. at 149. But apportionment challenges often are adjudicated

after the apportionment is complete, see Wisconsin, 517 U.S. at 4; Utah v. Evans, 536 U.S. at

458–49; Dep’t of Commerce v. Montana, 503 U.S. 442, 445–46 (1992); Franklin, 505 U.S. at

790–91, and we are aware of no instance in which this has prevented the affected states from

finishing their redistricting in time for the next election cycle. To be sure, the potential for

disruption would be substantial if a successful challenge would require a re-do of any counting

procedures. See Dep’t of Commerce v. House of Reps., 525 U.S. at 332. But here, the

memorandum requires the Secretary to provide the President with all the data necessary to

perform the apportionment calculation without considering immigration status. See Excluding

Illegal Aliens § 3, 85 Fed. Reg. at 44,680 (“The Secretary shall also include in that report [to the

President] information tabulated according to the methodology set forth in the Final 2020 Census

Residence Criteria and Residence Situations....”). So once the legal dispute about excluding

illegal aliens is settled one way or the other, and the apportionment base is thus fixed, the

“ministerial” apportionment calculation can be quickly performed. Franklin, 505 U.S. at 799;

see also Utah v. Evans, 536 U.S. at 463 (“Should the new report contain a different conclusion

about the relative populations of North Carolina and Utah, the relevant calculations and

consequent apportionment-related steps would be purely mechanical ....”).



                                                  23
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 24 of 37




       The plaintiffs also claim that deferring review until after the President has acted would

jeopardize our ability to provide effective relief. As a general matter, courts cannot enjoin the

President to perform an official act. See Newdow v. Roberts, 603 F.3d 1002, 1013 (D.C. Cir.

2010); Mississippi v. Johnson, 71 U.S. (4 Wall.) 475, 501 (1867). Nonetheless, in Franklin, four

justices assumed it “substantially likely” that the President would “abide by an authoritative

interpretation of the census statute and constitutional provision” by a district-court order directed

to the Secretary of Commerce, even though the President “would not be directly bound by such a

determination.” 505 U.S. at 803 (plurality opinion). On that basis, they rejected a contention

that apportionment injuries are not redressable once the President has acted. See id. Four other

justices in Franklin also reached the merits, see id. at 807 (Stevens, J., concurring in part and

concurring in the judgment), and the Court later treated the redressability analysis of the

Franklin plurality as a binding holding. See Utah v. Evans, 536 U.S. at 459–64. Given this

precedent, we cannot assume that the President would refuse to revise the apportionment

calculation in response to an authoritative judicial decision.

       In sum, we see no legal or practical hardship from deferring judicial review until after the

Secretary and the President have fixed the apportionment base. For now, the memorandum

creates no legal rights or obligations, and it does not require the plaintiffs to do anything. See

Ohio Forestry Ass’n, 523 U.S. at 733; Texas, 523 U.S. at 301. Once we know how the Secretary

will seek to implement the memorandum and whether the President will accept his

recommendations, the plaintiffs may raise any challenges (subject to other justiciability

constraints such as standing) in that concrete context. Delayed adjudication thus imposes no




                                                 24
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 25 of 37




significant hardship. See, e.g., Atl. States Legal Found., 325 F.3d at 285; Util. Air Regulatory

Grp. v. EPA, 320 F.3d 272, 279 (D.C. Cir. 2003); Wyo. Outdoor Council, 165 F.3d at 50–51.9

                                                        D

        The plaintiffs contend that Congress has abrogated prudential ripeness requirements in

the context of challenges to the use of sampling for apportionment. Congress has created a cause

of action for “[a]ny person aggrieved by the use of any statistical method in violation of the

Constitution or any other provision of law ... in connection with the 2000 or any later decennial

census.” Pub. L. No. 105-119, § 209(b), 111 Stat. 2440, 2482 (1998). It has also required the

courts to “expedite” such actions “to the greatest possible extent.” Id. § 209(e)(2), 111 Stat. at

2482. We disagree that these provisions compel us to resolve the plaintiffs’ statistical-sampling

claim. For one thing, the existence of an express cause of action does not itself establish

prudential ripeness. To the contrary, the doctrine was most famously summarized, and is still

routinely applied, in cases arising under the ubiquitous, express cause of action provided by the

Administrative Procedure Act. See, e.g., Abbott Labs, 387 U.S. at 140–41; Toilet Goods, 387

U.S. at 162–63. Moreover, the D.C. Circuit has held that an express cause of action with

language identical to section 209(b), 2 U.S.C. § 437h (1976), does not abrogate prudential

ripeness requirements. Clark v. Valeo, 559 F.2d 642, 650 & n.11 (D.C. Cir. 1977) (en banc),

aff’d sub nom. Clark v. Kimmitt, 431 U.S. 950 (1977) (mem.). Nor does an expedition clause

require any “change in ruling.” Id. at 661 (Leventhal, J., concurring).




         9
           The plaintiffs’ complaint alleged various injuries insofar as the memorandum assertedly depressed the
census response rate among aliens, leading to an undercount regardless of any later decision regarding the
appropriate apportionment base. But the plaintiffs have withdrawn these allegations. See Plaintiff’s Post-Hearing
Response, ECF No. 75. Additionally, the Census Bureau has now concluded field operations, see Nat’l Urban
League, 2020 WL 6041178, so there is no continuing risk of an undercount.


                                                        25
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 26 of 37




       The plaintiffs respond that the Supreme Court, in Department of Commerce v. House of

Representatives, construed section 209(b) to abrogate the prudential ripeness doctrine. They

highlight a sentence from that opinion stating that section 209(b) “eliminated any prudential

concerns” about the sampling claim at issue. 525 U.S. at 328. But the only “prudential

concerns” raised in that case were ones of standing. See id. And the prudential standing and

ripeness doctrines are distinct. “Prudential standing” refers to a “misleading” way of asking

whether a plaintiff has a cause of action; accordingly, the existence of an express cause of action

eliminates any “prudential standing” issue. See Bank of Am. Corp. v. City of Miami, 137 S. Ct.

1296, 1302–03 (2017). In contrast, “prudential ripeness” analysis flows from the discretionary

nature of injunctive, declaratory, and mandamus relief, so the existence of an express cause of

action says nothing about whether its requirements have been or must be met. See Abbott Labs.,

387 U.S. at 148–49. Indeed, the Supreme Court in Commerce v. House separately addressed

standing and ripeness: Although ripeness was “not challenged” by the parties, the Court did

separately note that the case was ripe, and, in doing so, it cited the very page of Abbott

Laboratories setting forth the canonical test for prudential ripeness. See 525 U.S. at 329 (citing

Abbott Labs, 387 U.S. at 149). For these reasons, we do not read Commerce v. House as holding

that a section 209(b) plaintiff need not satisfy the Abbott Laboratories test.

       Finally, it is unclear whether the plaintiffs can even invoke section 209. By its terms, that

provision requires the plaintiff to have been “aggrieved” by an allegedly unlawful use of

statistical methods such as sampling. Here, as explained above, the plaintiffs have not alleged

any facts supporting a plausible inference that the defendants have engaged in, or likely will

engage in, any unlawful sampling.




                                                 26
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 27 of 37




                                                  IV

       The Supreme Court has explained that the census “presents a moving target” until the

President submits apportionment information to Congress. Franklin, 505 U.S. at 797–98. The

plaintiffs’ attempt to shoot at this moving target implicates substantial institutional interests that

favor waiting until the contours of the dispute become more certain. We therefore hold that this

suit is not ripe for review. The defendants’ motion to dismiss is granted. The plaintiffs’ motions

for partial summary judgment, for an expedited trial, and for expedited proceedings are denied as

moot. An order consistent with this opinion follows.



                                                               GREGORY G. KATSAS
                                                               United States Circuit Judge



                                                               DABNEY L. FRIEDRICH
                                                               United States District Judge


Date: November 25, 2020




                                                  27
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 28 of 37




         COOPER, District Judge, dissenting:

         I agree with my colleagues that the prudential ripeness doctrine remains viable in this

Circuit despite its recent questioning by the Supreme Court. Maj. Op. at 8 n.2. But I do not

think the requirements of the doctrine are met in this case. Therefore, I respectfully dissent.

         Starting with the second and most pertinent prudential ripeness consideration—whether

our review would benefit from further factual development, Wyo. Outdoor Council v. U.S. Forest

Serv., 165 F.3d 43, 48–49 (D.C. Cir. 1999)—I disagree with the majority that we need to know

which precise categories of undocumented immigrants will ultimately be excluded from the

apportionment base to assess the lawfulness of the Presidential Memorandum, see Maj. Op. at

11–16.

         The Memorandum rests on a singular legal proposition: that “[t]he discretion delegated

to the executive branch to determine who qualifies as an ‘inhabitant’ [for purposes of the census]

includes authority to exclude from the apportionment base aliens who are not in a lawful

immigration status.” Excluding Illegal Aliens From the Apportionment Base Following the 2020

Census, 85 Fed. Reg. 44,679, 44,679 (July 21, 2020) (Excluding Illegal Aliens). Building from

that proposition, the Memorandum establishes a national policy of excluding not just some, but

all undocumented immigrants from the apportionment base. Id. at 44,680 (“[f]or the purpose of

the reapportionment of Representatives following the 2020 census, it is the policy of the United

States to exclude from the apportionment base aliens who are not in a lawful immigration status

under the Immigration and Nationality Act”). It proclaims two reasons for the policy: (1)

“protection of the integrity of the democratic process” (because excluding those in the country

unlawfully is purportedly “more consonant with the principles of representative democracy”) and

(2) “respect for the law” (because, in the President’s view, “[i]ncreasing congressional
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 29 of 37




representation based on the presence of aliens who are not in a lawful immigration status would

also create perverse incentives encouraging violations of Federal law”). Id. Like the legal basis

for the policy, these reasons apply to every undocumented immigrant present in the country on

census day. And to illustrate its intended purpose, the Memorandum estimates that one state—

which we now know to be California, see Useche v. Trump, No. 20-cv-02225-PX-PAH-ELH,

2020 WL 6545886 at *6 (D. Md. Nov. 6, 2020)—is home to more than 2.2 million

undocumented immigrants whose inclusion in the apportionment base “could result in the

allocation of two or three more congressional seats than would otherwise be allocated,”

Excluding Illegal Aliens, 85 Fed. Reg. at 44,680.

       Because the Memorandum expressly seeks to exclude all undocumented immigrants from

the apportionment base due to their immigration status alone, the plaintiffs’ challenge presents a

purely legal question: Is unlawful immigration status a permissible criterion for determining

whether a class of persons are “inhabitants” of the United States for apportionment purposes?

We can answer that question now without additional facts.

       The majority opinion nonetheless concludes that knowing which sub-categories of

undocumented immigrants are ultimately excluded from the apportionment base will inform our

analysis of whether the exclusion is lawful. Maj. Op. at 16–22. Its reasoning is straight-forward:

The Constitutional term “persons in each State” has been historically interpreted to mean

“inhabitant,” as defined by one’s “usual residence” or “allegiance or enduring tie to a place.” Id.

at 16–17 (citing Franklin v. Massachusetts, 505 U.S. 788, 804–05 (1992)). The executive branch

enjoys a degree of discretion to fashion rules applying these standards to particular groups of

people and situations—which it has done through the Census Bureau’s Residence Criteria. Id. at

16. Application of the standards to various immigrant categories could yield different results;



                                                 2
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 30 of 37




undocumented immigrants who have lived and worked in the United States for decades, for

example, may have a stronger claim to inhabitancy than those apprehended crossing the border

just before census day. See id. For us to assess the relative merits of excluding differently-

situated immigrants, we need more information about their residency situations and other ties to

the country. See id. We should therefore stand down until we know which sub-categories of

immigrants are ultimately left out. See, e.g., id. at 16, 21.

       The majority’s wait-and-see approach might be warranted if the Memorandum

differentiated among undocumented immigrants based on any inhabitancy characteristics. But it

does not. Again, the Memorandum expressly aims to exclude all undocumented immigrants

based on their immigration status alone. See Excluding Illegal Aliens, 85 Fed. Reg. at 44,680.

And the government has nowhere suggested that the Secretary is attempting to identify

categories of immigrants for exclusion, let alone unique “persons in each State,” U.S. Const.

amend. XIV, § 2, based on anything other than their unlawful status. That the categories the

Secretary ultimately reports might happen to include immigrants (such as recent border crossers)

who arguably could be deemed excludable based on historical notions of inhabitancy is beside

the point. For example, the Census Bureau has indicated that it will report the number of

undocumented immigrants who are in Immigration and Customs Enforcement detention centers.

Decl. of Albert E. Fontenot, Jr. ¶ 8, La Unión Del Pueblo Entero v. Trump, No. 19-cv-2710-PX-

PAH-ELH (D. Md. Oct. 2, 2020), ECF No. 126-1. That population is far from homogenous,

however. It may well include recent entrants across the southwestern border; but it also surely

includes people detained in other parts of the country, many of whom have lived and worked in

the United States for years. See, e.g., Arana v. Decker, No. 20-cv-04104-LTS, 2020 WL

3833459 at *1 (S.D.N.Y. July 8, 2020) (enjoining removal of habeas petitioner in ICE detention



                                                   3
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 31 of 37




who is a “38-year-old citizen of Guatemala” who “first entered the United States in 2000, and

has lived in New York since that time” working in construction, living “with his U.S. citizen

partner, her thirteen-year-old U.S. citizen daughter, and his partner’s elderly, bedridden Lawful

Permanent Resident mother”). The same is true for other subsets of immigrants that the

Secretary might include in his report, such as those subject to final orders of removal. See, e.g.,

Shoba Sivaprasad Wadhia, Immigration Enforcement and the Future of Discretion, 23 Roger

Williams U. L. Rev. 353, 358 (2018) (noting that immigrants subject to final removal orders

include “those who have resided in the United States for lengthy periods of time”). Knowing

exactly which categories the Secretary reports will add little to the analysis of whether the

blanket exclusion of all immigrants from the apportionment base is lawful. The Memorandum’s

wholesale treatment of the undocumented immigrant population as excludable supports

wholesale adjudication of its legality.

        Nor should the Memorandum’s qualifying language delay our review. As the majority

notes, the Memorandum seeks to exclude undocumented immigrants from the apportionment

base only “to the maximum extent feasible and consistent with the discretion delegated to the

executive branch.” Excluding Illegal Aliens, 85 Fed. Reg. at 44,680. And it directs the Secretary

to provide information on the unlawful immigrant population “consistent with the Constitution

and other applicable law.” Id. The majority views these lawfulness and feasibility caveats as

“reflect[ing] genuinely open questions about how the Secretary will implement [the

Memorandum]” that counsel against adjudicating the case. Maj. Op. at 13. I see them

differently.

        The fact that any action by the Secretary must be “consistent with the Constitution and

other applicable law,” Excluding Illegal Aliens, 85 Fed. Reg. at 44,680, is hardly an impediment



                                                 4
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 32 of 37




to the Memorandum’s implementation. The Executive is doubtless subject to a general

obligation to act within the law. But, again, the Memorandum categorically asserts that it is

within the President’s lawful discretion to exclude all undocumented immigrants from the

apportionment base on account of their status alone, id., a legal conclusion that, as the majority

acknowledges, the Secretary is bound to follow, Maj. Op. at 12. It is therefore hard to fathom

that Secretary Ross will disregard the legal foundation of the Memorandum—not to mention the

Department of Justice’s current litigating position in this and similar cases across the country—

and report a smaller subset of immigrants conforming to his contrary interpretation of the

President’s lawful authority. Indeed, with the exception of certain concerns expressed about

statistical sampling, nothing in the record before us remotely suggests that the Secretary is

conducting an independent analysis of the legality of the wholesale exclusion envisioned by the

Memorandum.

       As for the feasibility of collecting the data requested by the Memorandum, no one

disputes that the Secretary plans to report at least some number of undocumented immigrants

who would not have been subject to exclusion but for their immigration status. The legal

question before us would therefore remain regardless of which specific categories the Secretary

reports.

       The majority fairly observes that knowing the actual reported number of excludable

immigrants for each state would crystalize our assessment of whether any of the plaintiffs have

suffered an apportionment-related injury. Id. at 17–19. To be sure, the government has been

stingy with details about where the Secretary’s analysis of the undocumented immigrant

population stands. See, e.g., Defs.’ Mot. to Dismiss at 7, ECF No. 59 (noting that “[t]he extent to

which it will be feasible for the Census Bureau to provide the Secretary of Commerce a second



                                                 5
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 33 of 37




tabulation is, at this point, unknown”) (citing id., Ex. 1, Decl. of John M. Abowd at ¶ 11, ECF

No. 59-1). And the plaintiffs have not sought jurisdictional discovery to pinpoint his progress.

       Yet we know that the Secretary has been busy implementing the President’s directive.

The Census Bureau’s Associate Director for Decennial Census Programs has indicated that the

Bureau is taking the “processing steps necessary to fully implement the Presidential

Memorandum . . . .” Pls.’ Notice of Suppl. Authority, Ex. A, Decl. of Albert E. Fontenot, Jr. at

¶ 26, ECF No. 76-1. And the Bureau’s Deputy Director has committed to Secretary Ross that

the Bureau will report the number of undocumented immigrants in ICE custody by December 31,

2020 and “[o]ther [Presidential Memorandum] related outputs” eleven days later. Pls.’ Notice of

Supplemental Authority, Ex. A, Email Exchange between Ron S. Jarmin and Wilbur Ross at 1,

ECF No. 80-1. Granted, we do not know what these “outputs” are. But as the three-judge court

in the District of Maryland observed, “[t]he meticulousness of the agency’s calculations belies

any suggestion that the Bureau has yet to determine whether and how it will transmit to the

Secretary the data necessary to fully implement the Presidential Memorandum.” Useche, 2020

WL 6545886 at *6 (cleaned up).

       The government’s actions leading up to the issuance of the Presidential Memorandum

bolster the inference that it is within striking distance of substantially implementing the

Memorandum. In July 2019, a year before the Memorandum materialized, the President issued

an Executive Order in response the Supreme Court’s ruling in Department of Commerce v. New

York, 139 S. Ct. 2251, 2575–76 (2019), which prohibited the Secretary from adding a citizenship

question to the census, Exec. Order No. 13880, 84 Fed. Reg. 33,821 (July 11, 2019). The EO

indicates that, based on administrative records in the Bureau’s possession at the time the

Secretary decided to include a citizenship question, the Bureau was able to determine the



                                                  6
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 34 of 37




citizenship status of ninety percent of the U.S. population. Id. at 33,821. The EO sought to

increase that percentage by directing all federal agencies to share their administrative records

with the Commerce Department “to the maximum extent permissible under law.” Id. The EO

further ordered that access be given to specifically-identified data files in the Department of

Homeland Security, the Department of State, the Social Security Administration, and the

Department of Health and Human Services. Id. at 33,824. As the majority correctly notes, Maj.

Op. at 14, determining a person’s citizenship status is not the same as determining whether that

person is in the country legally. Nevertheless, the government’s effort to collect administrative

data on the citizenship status of every person living in the U.S. is a significant step toward

ascertaining how many undocumented immigrants live in each state. Indeed, EO 13880

explicitly contemplates one possible way it could lead to that result: “Data tabulating both the

overall population and the citizen population could be combined with records of aliens lawfully

present in the country to generate an estimate of the aggregate number of aliens unlawfully

present in each State.” 84 Fed. Reg. at 33,823.

       Given what we know about the Census Bureau’s ongoing effort to fully implement the

Memorandum, and its widespread collection of administrative records that it believes will enable

it to ascertain the number of undocumented immigrants in each state, it is substantially likely

that the Secretary will report large enough numbers of undocumented immigrants to affect

apportionment of the House of Representatives. See Pls.’ Suppl. Decl. to Reply, Ex. 3, Decl. of

Dr. Christopher Warshaw at ¶ 6, ECF No. 67-3. That is the stated purpose of the Memorandum

after all, and the Memorandum itself estimates that the exclusion of these immigrants is likely to

reduce the number of House seats allocated to California. See Excluding Illegal Aliens, 85 Fed.

Reg. at 44,680. So, while we cannot ignore the Memorandum’s qualifying language, see Maj.



                                                  7
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 35 of 37




Op. at 12 (citing Bldg. & Constr. Trades Dep’t v. Allbaugh, 295 F.3d 28, 33 (D.C. Cir. 2002)),

nor may we let it trump the explicit purpose of the Memorandum, see, e.g., City of San Jose v.

Trump, No. 20-cv-05167-RRC-LHK-EMC, 2020 WL 6253433 at *17 (N.D. Cal. Oct. 22, 2020)

(“[s]avings clauses are read in their context, and they cannot be given effect when the Court, by

rescuing the constitutionality of a measure, would override clear and specific language”)

(quoting City & Cty. of San Francisco v. Trump, 897 F.3d 1225, 1239 (9th Cir. 2018)); New York

v. Trump, No. 20-cv-5770-RCW-PWH-JMF, 2020 WL 5422959 at *25 (S.D.N.Y. Sept. 10,

2020) (same); HIAS, Inc. v. Trump, 415 F. Supp. 3d 669, 676 n.11 (D. Md. 2020) (same); cf.

Shomberg v. United States, 348 U.S. 540, 547–48 (1955) (declining to “nullify . . . clear

legislative purpose” to give effect to a savings clause). The record is clear enough to me that any

remaining questions about the Secretary’s ability to ascertain the full population of unlawful

immigrants in each state should not forestall our review of the legal question before us. 1

        Less need be said about the first and third factors in the prudential ripeness inquiry.

        The first factor—“whether judicial intervention would inappropriately interfere with

further administrative action,” Wyo. Outdoor Council, 165 F.3d at 48 (cleaned up)—favors

deciding the case. Census field operations have ceased, and the Secretary is due to report the

count and the information requested in the Memorandum in a matter of weeks. At that point, the

President’s role in the process will be largely a matter of arithmetic. Given that we could tailor a

remedy that would allow the Secretary to continue to collect data and prepare a report of the

undocumented immigrant population that he could immediately transmit to the President were



          1
            My conclusion that the plaintiffs’ constitutional and statutory challenges to the blanket exclusion of
undocumented immigrants (Counts I and IV, respectively) are prudentially ripe should not be taken to mean that all
aspects of their claims are ripe for review. The majority is correct, in my view, that those claims challenging the
means by which the exclusion is accomplished (such as the plaintiffs’ challenge to statistical sampling) do turn on
facts that require further development. See Maj. Op. at 14. As to the crux of plaintiffs’ challenge, however, the
present facts and legal obligations imposed by the Memorandum are sufficiently clear as to enable our review.

                                                         8
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 36 of 37




the government ultimately to defeat the plaintiffs’ challenge, our review would not meaningfully

interfere with the ongoing process. That is especially true now that three other courts have

enjoined the inclusion of the information sought by the Memorandum in the Secretary’s report to

the President. See Useche, 2020 WL 6545886 at *14; City of San Jose, 2020 WL 6253433 at

*51; New York, 2020 WL 5422959 at *34–35. Any intrusion by us would be marginal.

       The third factor—“whether delayed review would cause hardship to the plaintiffs,” Wyo.

Outdoor Council, 165 F.3d at 48–49 (cleaned up)—need not be applied given that the case can

be decided without further factual development or inappropriate interference with agency action.

But it too counsels against dismissal. The fact that we could wait until after the January

apportionment to consider plaintiffs’ request for relief, see Maj. Op at 23–24, does not mean that

we should. As both the District of Maryland and the Northern District of California courts have

found, adjudicating plaintiffs’ claim after the January apportionment would needlessly

jeopardize states’ ability to meet their own redistricting timetables. See Useche, 2020 WL

6545886 at *8; City of San Jose, 2020 WL 6253433 at *24 (noting that many states have

redistricting deadlines in the May-July 2021 period). Waiting until after the Secretary’s role in

apportionment is over would also unnecessarily complicate ensuring compliance with any order

of relief, should we hesitate to take the extraordinary step of enjoining the President. While

Franklin, 505 U.S. at 803 (plurality opinion), might well prohibit us from “assum[ing] that the

President would refuse to revise the apportionment calculation in response to an authoritative

judicial decision,” Maj. Op. at 24, we would be wise to avoid even the prospect of that

unwelcome occurrence.




                                                 9
  Case 1:20-cv-02023-CRC-GGK-DLF Document 86 Filed 11/25/20 Page 37 of 37




       In sum, and with all due consideration of the majority’s carefully-crafted opinion, I

would decide the plaintiffs’ core challenges to the Presidential Memorandum’s exclusion of

undocumented immigrants from the apportionment base.




                                                            CHRISTOPHER R. COOPER
                                                            United States District Judge

Date: November 25, 2020




                                               10
